 Case 1:18-cv-01350-CFC Document 25 Filed 04/09/19 Page 1 of 2 PageID #: 183



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


VIRTUAL IMMERSION
TECHNOLOGIES LLC,

                       Plaintiff,

       v.                                               C.A. No. 1:18-cv-01350-CFC

SURECOM CORPORATION NV,
d/b/a CAM4,

                       Defendant.


                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties,

subject to the approval of the Court, that the within action is hereby dismissed with prejudice.

Each party shall bear its own costs, expenses, and attorneys’ fees.

Dated: April 9, 2019

DEVLIN LAW FIRM LLC                                  VENABLE LLP

/s/ Timothy Devlin                                   /s/ Daniel A. O’Brien
Timothy Devlin (No. 4241)                            Jamie L. Edmonson (No. 4247)
Patrick R. Delaney (Pro Hac Vice)                    Daniel A. O’Brien (No. 4897)
1306 N. Broom St., 1st Floor                         1201 N. Market Street, Suite 1400
Wilmington, DE 19806                                 Wilmington, DE 19801
Telephone: (302) 449-9010                            Telephone: (302) 298-3535
Facsimile: (302) 353-425                             Facsimile: (302) 298-3550
tdevlin@devlinlawfirm.com                            jledmonson@venable.com
pdelaney@devlinlawfirm.com                           daobrien@venable.com

Attorneys for Plaintiff,                             -and-
Virtual Immersion Technologies
LLC                                                  Todd M. Nosher (Pro Hac Vice)
                                                     Ralph A. Dengler (Pro Hac Vice)
                                                     VENABLE LLP
                                                     Rockefeller Center
                                                     1270 Avenue of the Americas, 25th Fl.
                                                     New York, NY 10020
                                                 1
Case 1:18-cv-01350-CFC Document 25 Filed 04/09/19 Page 2 of 2 PageID #: 184



                                          Telephone: (212) 307-5500
                                          Facsimile: (212) 307-5598
                                          TMNosher@Venable.com
                                          RADengler@Venable.com

                                          Attorneys for Defendant,
                                          Surecom Corporation NV, d/b/a CAM4


                SO ORDERED this _____ day of April, 2019.

                             ___________________________________
                             United States District Court Judge




                                      2
